DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on August 10, 2022 is acknowledged.
Claims 17-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 10, 2022.

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 1-2, 4-12, and 17-24 are amended, claims 13-16 are cancelled, and claims 17-24 are withdrawn; resulting in claims 1-12 pending for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 26, 2019 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5-7, 10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “wherein the polymeric material is a hydrogel”. The limitation is indefinite because it is unclear whether “the polymeric material” limits only one of the polymeric material of the first polymeric segment or the polymeric material of the second polymeric segment to be hydrogel, or whether it limits both the polymeric materials of the first and second polymeric segments to be the hydrogel. In the latter case it is further unclear if claim 3 requires the second option of claim 1 to be selected, where the first polymeric segment and the second polymeric segment comprise the same polymeric material with a different component.
Claims 5 and 6 recite the limitation “wherein the polymeric material of the first and second polymeric segments is selected from the group consisting of …”. The limitation is indefinite because it is unclear whether claims 5 and 6 require the second option of claim 1 to be selected, wherein the first polymeric segment and the second polymeric segment comprise the same polymeric material with a different compound, and claim 4 further limits the same polymeric material (i.e., only one material from the list is selected for both the polymeric material of the first polymeric segment and the polymeric material of the second polymeric segment). If this is not the case it is also unclear whether claims 5 and 6 limit each of the polymeric material of the first polymeric segment and the second polymeric segment to be one of the materials listed, or whether only one of the polymeric material of the first component or the polymeric material of the second component need to be one of the materials listed to read on the claim.
Claim 5 recites the limitation “wherein the polymeric material … is selected from the group consisting of polymer precursor …”. The limitation is indefinite because it is unclear what is considered a polymer precursor, and how a polymeric material can be a polymer precursor yet also be a polymer.
Claim 7 recites the limitation “wherein at least one polymeric segment comprises a concentration gradient of said component”. The limitation is indefinite because it is unclear whether claim 7 also further limits claim 1 to be the second option, where the first polymeric segment and the second polymeric segment comprise the same polymeric material with a different component. In the event it does not, it is unclear how claim 7 further limits claim 1 if the first option is chosen, where components are not recited and lack antecedent basis.
Claim 10 recites the limitation “wherein the first polymeric segment comprises alginate and the second polymeric segment comprises gellan gum, or the first polymeric segment comprises gelatin and the second polymeric segment comprises collagen”. The limitation is indefinite because it is unclear whether the materials listed are in addition to the polymeric material in each segment, or further limit the polymeric material in each segment. It is further unclear whether claim 10 further limits claim 1 to be the first option, wherein the polymeric material of the first polymeric segment is different from the polymeric material of the second polymeric segment. In the event it does not, it is further unclear how claim 10 further limits claim 1 if the second option is chosen, where the polymeric materials in each segment are the same.
Claim 12 recites the limitation “wherein the polymeric segments vary in width and length”. The limitation is indefinite because it is unclear whether the polymeric segments vary in width and length from each other, or within a segment.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-2 and 4-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson (US 6596296).
With respect to claim 1, Nelson teaches biodegradable polymer fibers capable of controlled delivery of therapeutic agents (col. 2, lines 44-50). The spatial and temporal distribution of released therapeutic agents is controlled by the use of predefined nonhomogeneous patterns of polymer fibers, which are capable of releasing one or more therapeutic agents as a function of times (col. 2, lines 44-50). FIG. 7 shows a banded fiber having more than one therapeutic agent with possibly varying concentrations along its length (col. 7, lines 28-31; FIG. 7).

With respect to claim 2, Nelson teaches all the limitations of claim 1 above. As can be seen in FIG. 7, the first and second polymeric segments are connected (FIG. 7).

With respect to claim 4, Nelson teaches all the limitations of claim 1 above. Nelson further teaches that the band lengths are independently adjustable (col. 20, lines 1-5).
The limitation “wherein the different length of each of the first and second polymeric segments is obtainable by applying different pressures” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Nelson discloses a fiber with bands that can vary in length.

With respect to claims 5-6, Nelson teaches all the limitations of claim 1 above. Nelson further teaches naturally occurring polymers such as reconstituted collagen (thermoresponsive polymer) may be used as the polymer (col. 9, line 65 – col. 10, line 6).

With respect to claim 7, Nelson teaches all the limitations of claim 1 above. Nelson further teaches that the present invention provides a gradient of therapeutic agents along the length of the fibers (col. 9, lines 43-55).

With respect to claims 8-9, Nelson teaches all the limitations of claim 6 above. As described in the rejection of claim 6 above, Nelson teaches a collagen (col. 9, line 65 – col. 10, line 6), therefore collagen was chosen from the list of claim 6. As such, claims 8 and 9 do not further limit the chosen material.

With respect to claim 10, Nelson teaches all the limitations of claim 1 above. As described in the rejection of claim 1 Nelson teaches a banded fiber have more than one therapeutic agent with possibly varying concentrations along its length (col. 7, lines 28-31; FIG. 7), therefore the first polymeric segment and the second polymeric segment comprising the same polymeric material with different components was selected from the options in claim 1. As such claim 10 does not further limit the claim structure.

With respect to claim 11, Nelson teaches all the limitations of claim 1 above. Nelson further teaches the fibers will have a diameter of about 400 microns (col. 3, lines 12-21).

With respect to claim 12, Nelson teaches all the limitations of claim 1 above. Nelson further teaches that the band lengths are independently adjustable (col. 20, lines 1-5). The diameter of the fiber may also be controlled (col. 7, lines 61-63; col. 18, line 66 – col. 20, line 4).

Claim(s) 1, 2, 4, 7, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emerson (US 3461492).
With respect to claim 1, Emerson teaches synthetic filaments and fibers having discrete alternating polymer segments along the axis thereof (col. 1, lines 56-62). The discrete alternating segments can be composed of disparate spinnable mediums, which segments are characterized by an abrupt plane of demarcation between adjacent segments (col. 1, lines 67-72).

With respect to claim 2, Emerson teaches all the limitations of claim 1 above. As can be seen in FIG. 1, the alternating segments are connected (FIG. 1).

With respect to claim 4, Emerson teaches all the limitations of claim 1 above. Emerson further teaches that segment length is readily controlled by variations in one or both gear tooth configuration and/or taper of the attenuating conduit (col. 1, lines 24-26).
The limitation “wherein the different length of each of the first and second polymeric segments is obtainable by applying different pressures” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Emerson discloses a fiber with segmented materials that can vary in length.

With respect to claim 7, Emerson teaches all the limitations of claim 1 above. As described in the rejection of claim 1 Emerson teaches synthetic filaments and fibers having discrete alternating polymer segments along the axis thereof (col. 1, lines 56-62). The discrete alternating segments can be composed of disparate spinnable mediums, which segments are characterized by an abrupt plane of demarcation between adjacent segments (col. 1, lines 67-72). Therefore the first polymeric segment and the second polymeric segment comprising different polymeric material was selected from the options in claim 1. As such claim 7 does not further limit the claim structure because a component is not present.

With respect to claim 12, Emerson teaches all the limitations of claim 1 above. Emerson further teaches that segment length is readily controlled by variations in one or both gear tooth configuration and/or taper of the attenuating conduit (col. 1, lines 24-26). The denier may also be varied (col. 1, line 72 – col. 2, line 4).

Claim(s) 1, 2, 5-6, and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lahann (US 2012/0045487).
With respect to claim 1, Lahann teaches multiphase microfiber scaffolds for promoting spatially guided cell growth and proliferation (paragraph [0003]). Each respective phase of the multiphase component is exposed to an external environment, thus providing exposure of the respective phase surfaces of the multiphasic fiber to an external environment (paragraph [0038]). As can be seen in FIG. 10 there are a plurality of segments along a major axis of the polymeric fiber (FIG. 10). In one aspect, the first phase of the multiphasic microfiber comprises a first biocompatible polymer and the second phase comprises a second biocompatible polymer that is distinct from the first polymer (paragraph [0073]). One phase may contain a first biofunctional active ingredient and a second phase may contain a second biofunctional active ingredient (paragraph [0076]). The phrase “biofunctional” agent refers to a material or chemical substance such as a small molecule (paragraph [0098]).

With respect to claim 2, Lahann teaches all the limitations of claim 1 above. As can be seen in FIG. 10 the segments are connected (FIG. 10).

With respect to claims 5-6, Lahann teaches all the limitations of claim 1 above. Lahann further teaches that other polymers useful herein include sodium alginate (anionic polymer), carrageenan (anionic polymer), collagen (thermoresponsive polymer), and gelatin (thermoresponsive polymer) (paragraph [0082]).

With respect to claims 8-9, Lahann teaches all the limitations of claim 6 above. As described in the rejection of claim 6 above, Lahann teaches that other polymers useful herein include sodium alginate, carrageenan, collagen, and gelatin (paragraph [0082]). As such, claims 8 and 9 do not necessarily further limit the chosen material as the selection of gellan gum or gelatin is not required from claims 8 and 9, and other materials from the list in claim 6 may be chosen based on the teachings of Lahann.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3, 5-6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 6596296) as applied to claim 1 above, and further in view of da Silva Correia (US 2014/0350237).
With respect to claim 3, 5-6, and 8, Nelson teaches all the limitations of claim 1 above. Nelson further teaches the scaffold of the invention may be used to promote general wound healing (col. 5, lines 28-31; col. 8, line 54 – col. 9, line 6).
Nelson is silent as to the polymeric material being a hydrogel and the polymeric material being a methacrylated gellan gum or acrylated gellan gum.
da Silva Correia teaches photo-crosslinked gellan gum (anionic polymer) hydrogels that provides a minimally invasive system that can be used alone or seeded with cells suitable for restoring, maintaining, or enhancing tissues/organs function (paragraph [0053]). In addition the polymerizable system enables the conjugation with bioactive molecules and could be used for controlled delivery of biological molecules (paragraph [0053]). The insertion of a polymerizable moiety which may be selected from methacrylates, ethacrylates, itaconates, acrylamides, and aldehydes, allows obtaining a photo-reactive hydrogel (paragraph [0054]). Formulations of the photo-crosslinkable hydrogels can use different gellan gum forms, i.e., with different degrees of acylation (paragraph [0056]). These will allow obtaining scaffolds possessing a wide range of physical properties according to the desired end use (paragraph [0056]). The precursors may be made into fibers (paragraphs [0041]; [0058]).
Since both Nelson and da Silva Correia teach fibers for medical uses, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fiber material of Nelson to include the acrylated gellan gum (anionic polymer) hydrogels taught by da Silva Correia in order to provide fibers that maintain or enhance tissue function and scaffolds with a wide range of physical properties.

Claim(s) 5-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 6596296) as applied to claim 1 above, and further in view of Caldwell (US 2956884).
With respect to claims 5-6 and 9, Nelson teaches all the limitations of claim 1 above.
Nelson is silent as to the first and second polymeric segments being a methacrylated or acrylated gelatin.
Caldwell teaches polymer compositions comprising polyacrylates polymerized with gelatin (thermoresponsive polymer) (col. 1, lines 15-17). Gelatin polymerized with acrylic acid esters obtain the advantage of water resistance without introducing any of the above mentioned serious drawbacks in the prior art processes (col. 1, lines 33-36). Fibers can be made from the compositions of acrylates polymerized with gelatin (col. 1, lines 42-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fiber material of Nelson to include acrylated gelatin in order to provide fibers with water resistance.

Claim(s) 3, 5-6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emerson (US 3461492) as applied to claim 1 above, and further in view of da Silva Correia (US 2014/0350237).
With respect to claims 3, 5-6, and 8, Emerson teaches all the limitations of claim 1 above.
Emerson is silent as to the polymeric material being a hydrogel and the first and second polymeric segments being selected from the group consisting of polymeric precursor, anionic polymer, and thermoresponsive polymer, and from the group consisting of gellan gum, alginate, collagen, gelatin, and carrageenan, particularly a methacrylated gellan gum or a acrylated gellan.
da Silva Correia teaches photo-crosslinked gellan gum (anionic polymer) hydrogels that provides a minimally invasive system that can be used alone or seeded with cells suitable for restoring, maintaining, or enhancing tissues/organs function (paragraph [0053]). In addition the polymerizable system enables the conjugation with bioactive molecules and could be used for controlled delivery of biological molecules (paragraph [0053]). The insertion of a polymerizable moiety which may be selected from methacrylates, ethacrylates, itaconates, acrylamides, and aldehydes, allows obtaining a photo-reactive hydrogel (paragraph [0054]). Formulations of the photo-crosslinkable hydrogels can use different gellan gum forms, i.e., with different degrees of acylation (paragraph [0056]). These will allow obtaining scaffolds possessing a wide range of physical properties according to the desired end use (paragraph [0056]). The precursors may be made into fibers (paragraphs [0041]; [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fiber material of Emerson to include the acrylated gellan gum (anionic polymer) hydrogels taught by da Silva Correia in order to provide fibers that maintain or enhance tissue function and scaffolds with a wide range of physical properties.

Claim(s) 5-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emerson (US 3461492) as applied to claim 1 above, and further in view of Caldwell (US 2956884).
With respect to claims 5-6 and 9, Emerson teaches all the limitations of claim 1 above.
Emerson is silent as to the first and second polymeric segments being selected from the group consisting of polymeric precursor, anionic polymer, and thermoresponsive polymer, and from the group consisting of gellan gum, alginate, collagen, gelatin, and carrageenan, specifically a methacrylated or acrylated gelatin.
Caldwell teaches polymer compositions comprising polyacrylates polymerized with gelatin (thermoresponsive polymer) (col. 1, lines 15-17). Gelatin polymerized with acrylic acid esters obtain the advantage of water resistance without introducing any of the above mentioned serious drawbacks in the prior art processes (col. 1, lines 33-36). Fibers can be made from the compositions of acrylates polymerized with gelatin (col. 1, lines 42-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fiber material of Emerson to include acrylated gelatin (thermoresponsive polymer) in order to provide fibers with water resistance.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lahann (US 2012/0045487) as applied to claim 1 above.
With respect to claim 10, Lahann teaches all the limitations of claim 1 above. Lahann further teaches that other polymers useful herein include sodium alginate, carrageenan, collagen, and gelatin (paragraph [0082]). To one of ordinary skill in the art it would have been obvious to try the polymers presented by Lahann as the first and second biopolymers in order to determine which provides the desired bioactivity to target regions. See MPEP 2143.

Claim(s) 3, 5-6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lahann (US 2012/0045487) as applied to claim 1 above, and further in view of da Silva Correia (US 2014/0350237).
With respect to claims 3, 5-6, and 8, Lahann teaches all the limitations of claim 1 above.
Lahann is silent as to the polymeric material being a hydrogel and as to the polymeric material being gellan gum, specifically the gellan gum being methacrylated or acrylated gellan gum.
da Silva Correia teaches photo-crosslinked gellan gum (anionic polymer) hydrogels that provides a minimally invasive system that can be used alone or seeded with cells suitable for restoring, maintaining, or enhancing tissues/organs function (paragraph [0053]). In addition the polymerizable system enables the conjugation with bioactive molecules and could be used for controlled delivery of biological molecules (paragraph [0053]). The insertion of a polymerizable moiety which may be selected from methacrylates, ethacrylates, itaconates, acrylamides, and aldehydes, allows obtaining a photo-reactive hydrogel (paragraph [0054]). Formulations of the photo-crosslinkable hydrogels can use different gellan gum forms, i.e., with different degrees of acylation (paragraph [0056]). These will allow obtaining scaffolds possessing a wide range of physical properties according to the desired end use (paragraph [0056]). The precursors may be made into fibers (paragraphs [0041]; [0058]).
Since both Lahann and da Silva Correia teach fibers for use in medical scaffolds, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fiber material of Lahann to include the acrylated gellan gum (anionic polymer) hydrogels taught by da Silva Correia in order to provide fibers that maintain or enhance tissue function and scaffolds with a wide range of physical properties.


Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lahann (US 2012/0045487) as applied to claim 1 above, and further in view of Emerson (US 3461492).
With respect to claim 4, Lahann teaches all the limitations of claim 1 above.
Lahann is silent as to the polymeric segments having different lengths.
Emerson teaches synthetic filaments and fibers having discrete alternating polymer segments along the axis thereof (col. 1, lines 56-62). The discrete alternating segments can be composed of disparate spinnable mediums, which segments are characterized by an abrupt plane of demarcation between adjacent segments (col. 1, lines 67-72). The filaments and fibers are endowed, by virtue of their segmented character, with novel aesthetic physical properties, particularly as regards color, luster, texture, hand, denier, shrinkage, and/or elasticity (col. 1, lines 56-62). Emerson further teaches that segment length is readily controlled by variations in one or both gear tooth configuration and/or taper of the attenuating conduit (col. 1, lines 24-26).
Since both Lahann and Emerson teach bicomponent fibers with cross-sections that vary along the longitudinal axis, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the segments of Lahann to be alternating polymer segments with different lengths along the longitudinal axis as disclosed by Emerson in order to provide filaments and fibers with novel aesthetic physical properties, particularly as regards color, luster, texture, hand, denier, shrinkage, and/or elasticity.
The limitation “wherein the different length of each of the first and second polymeric segments is obtainable by applying different pressures” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Emerson discloses a fiber with segmented materials that can vary in length.

With respect to claim 12, Lahann teaches all the limitations of claim 1 above.
Lahann is silent as to the segments varying in width and length.
Emerson teaches synthetic filaments and fibers having discrete alternating polymer segments along the axis thereof (col. 1, lines 56-62). The discrete alternating segments can be composed of disparate spinnable mediums, which segments are characterized by an abrupt plane of demarcation between adjacent segments (col. 1, lines 67-72). The filaments and fibers are endowed, by virtue of their segmented character, with novel aesthetic physical properties, particularly as regards color, luster, texture, hand, denier, shrinkage, and/or elasticity (col. 1, lines 56-62). Emerson further teaches that segment length is readily controlled by variations in one or both gear tooth configuration and/or taper of the attenuating conduit (col. 1, lines 24-26). Emerson further teaches that segment length is readily controlled by variations in one or both gear tooth configuration and/or taper of the attenuating conduit (col. 1, lines 24-26). The denier may also be varied (col. 1, line 72 – col. 2, line 4).
Since both Lahann and Emerson teach bicomponent fibers with cross-sections that vary along the longitudinal axis, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the segments of Lahann to be alternating polymer segments with different lengths and widths along the longitudinal axis as disclosed by Emerson in order to provide filaments and fibers with novel aesthetic physical properties, particularly as regards color, luster, texture, hand, denier, shrinkage, and/or elasticity.

Claim(s) 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lahann (US 2012/0045487) as applied to claim 1 above, and further in view of Nelson (US 6596296).
With respect to claim 7, Lahann teaches all the limitations of claim 1 above. Lahann further teaches One phase may contain a first biofunctional active ingredient and a second phase may contain a second biofunctional active ingredient (paragraph [0076]).
Lahann is silent as to one of the biofunctional active ingredients having a concentration gradient.
Nelson teaches biodegradable polymer fibers capable of controlled delivery of therapeutic agents (col. 2, lines 44-50). The spatial and temporal distribution of released therapeutic agents is controlled by the use of predefined nonhomogeneous patterns of polymer fibers, which are capable of releasing one or more therapeutic agents as a function of times (col. 2, lines 44-50). FIG. 7 shows a banded fiber have more than one therapeutic agent with possibly varying concentrations along its length (col. 7, lines 28-31; FIG. 7). Nelson further teaches that the present invention provides a gradient of therapeutic agents along the length of the fibers (col. 9, lines 43-55). Cells are known to follow concentration gradients, therefore Nelson provides a method of achieving a gradient in therapeutic agents along the length of the fibers to induce cells to migrate to a specific location, then enter a rapid division phase to fill the tissue space, and then differentiate into a functional form (col. 9, lines 38-55).
Since both Lahann and Nelson teach fibers comprising biofunctional active ingredients for use in medical scaffolds, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biofunctional active ingredients of Lahann to have a concentration gradient in order to induce cells to migrate to a specific location where they will enter a rapid division phase to fill the tissue space and then differentiate into a functional form.

With respect to claim 11, Lahann teaches all the limitations of claim 1 above.
Lahann is silent as to the fiber being 400 microns in diameter.
Nelson teaches biodegradable polymer fibers capable of controlled delivery of therapeutic agents (col. 2, lines 44-50). The spatial and temporal distribution of released therapeutic agents is controlled by the use of predefined nonhomogeneous patterns of polymer fibers, which are capable of releasing one or more therapeutic agents as a function of times (col. 2, lines 44-50). FIG. 7 shows a banded fiber have more than one therapeutic agent with possibly varying concentrations along its length (col. 7, lines 28-31; FIG. 7). Nelson further teaches the fibers will have a diameter of about 400 microns (col. 3, lines 12-21).
Since both Lahann and Nelson teach fibers comprising biofunctional active ingredients for use in medical scaffolds, it would have been obvious to one of ordinary skill in the art to have modified the fibers of Lahann to have a diameter of about 400 microns because it is a known diameter for use in medical scaffolds, and provides the predictable result of carrying a therapeutic bioactive agent. See MPEP 2143.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lahann (US 2012/0045487) as applied to claim 6 above, and further in view of Caldwell (US 2956884).
With respect to claim 9, Lahann teaches all the limitations of claim 6 above.
Lahann is silent as to the gelatin being a methacrylated gelatin or a acrylated gelatin.
Caldwell teaches polymer compositions comprising polyacrylates polymerized with gelatin (col. 1, lines 15-17). Gelatin polymerized with acrylic acid esters obtain the advantage of water resistance without introducing any of the above mentioned serious drawbacks in the prior art processes (col. 1, lines 33-36). Fibers can be made from the compositions of acrylates polymerized with gelatin (col. 1, lines 42-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fiber material of Lahann to include acrylated gelatin in order to provide fibers with water resistance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506. The examiner can normally be reached Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789